DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 3-7 and 13-22 are allowed. The prior art rejections have been withdrawn in light of Applicant’s amendments to the claims requiring “consisting of” language.

Terminal Disclaimer
The terminal disclaimer filed on 1/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,131,771 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the ODP rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Connell on 5/2/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Deleted Claims 8-10 and (currently amended) Claim 23.
In Claims 3-7 and 18-22, line 1, deleted at the beginning of the claims “A composition” and substituted therefor  - - The composition - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art rejections set forth in the non-final rejection mailed on 10/27/2021 are withdrawn in light of the amendments made to the claims narrowing the scope and precluding other components from being included in the mixture of citrus fruit fibers and one of the claimed native starch or mixtures thereof. Applicant’s claims recite a composition consisting of the two above mentioned components, where the native starch and citrus fruit fibers are present in a particular ratio and recite another independent claim that additionally recites where the citrus fruit fibers possess claimed characteristics or properties. The closest prior art is that of Procise who teaches citrus fruit fibers and native starch, but also includes flour and sugar in the composition for various functional benefits and therefore does not teach the narrower scope of the amended claims, does not teach the ratio of the citrus fruit fibers and native starch or teach claimed parameters of the citrus fruit fibers. Therefore, as argued by Applicant in the response filed, one of ordinary skill in the art would not have been motivated to remove the other disclosed components from the composition of Procise, which Procise discloses have functional and beneficial effects for the composition, alter the ratio of the native starch and citrus fruit fibers and still have a reasonable expectation of success in the final product. The other prior art rejection set forth by the Examiner, Morita, teaches an additional component as well. Therefore, Applicant’s claims are free of the prior art and deemed allowable by the Examiner at this time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        5/2/2022